DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
   Please note that reference EP 3199436, cited as the first foreign reference, was not submitted for review.  EP 199436 was submitted instead.  The IDS has been corrected and EP 3199436 is being added to the Examiner's PTO-892.

Specification
The disclosure is objected to because of the following informalities:
   Page 6, text lines 19 and 25:  Reference numeral -- 21 -- should be inserted after the term "first"; or the term -- shell 21 -- should be inserted after the term "first".
   Page 6, text lines 19 and 26:  The term "shells 21 and 22" should be corrected to read -- shells 22 -- or -- shell 22 --.
   Page 6, text line 30: Reference numeral -- 21 -- should be inserted after the term "first"; or the term -- shell 21 -- should be inserted after the term "first".
   Page 6, text line 30:  Reference numeral "21" should be replaced with the numeral -- 22 -- or the term -- shell 22 --
   Page 6, text line 31:  The terms "and 22" should be deleted.
   Page 7, text line 1:  Reference numeral "4" should be corrected to read -- 1 --.
   Page 7, text line 3:  Reference numeral -- 26 -- should be inserted after the term "second"; or the term -- aperture 26 -- should be inserted after the term "second".   
   Page 7, text lines 3-4:  The term "apertures 26 and 27" should be corrected to read -- apertures 27 -- or -- aperture 27 --.
   Page 7, text lines 9 and 25:  Reference numeral -- 21 -- should be inserted after the term "first" and the designation "21 and 22" should be corrected to read -- 22 --.  Alternatively, the term -- shell 21 -- should be inserted after the term "first" and the designation "21 and 22" should be corrected to read -- 22 --.    
   Page 7, text line 15:  Reference numeral -- 21 -- should be inserted after the term "first"; or the term -- shell 21 -- should be inserted after the term "first".
   Page 7, text line 16:  The term "shells 21 and 22" should be corrected to read
-- shells 22 -- or -- shell 22 --.
   Page 7, text line 19:  Reference numeral -- 3 -- should be inserted after the term "ringer".
   Page 8, text line 4:  Reference numeral "4" should be corrected to read -- 1 --.
   Page 8, text line 5:  Reference numeral -- 21 -- should be inserted after the term "first"; or the term -- shell 21 -- should be inserted after the term "first".
   Page 8, text line 6:  The term "shells 21 and 22" should be corrected to read -- shells 22 -- or -- shell 22 --.    
   Page 8, text lines 11, 17, and 22:  A -- comma -- should be inserted prior to the term -- for -- and after the term "example --.
   Page 9, text lines 5 and 21:  Reference numeral -- 9 -- should be inserted after the term "stop".
   Page 9, text line 6:  Should the term "these" be corrected to read -- the --?
   Page 9, text line 14:  Reference numeral "4" should be corrected to read-- 10 --; and a -- period -- should be inserted at the end of the sentence.
   Page 10, text line 16:  The article -- the -- should be inserted prior to the term "stable". 
   Page 11, text lines 9, 13, and 15:  A -- comma -- should be inserted after the term "example --.
   Page 11, text line 12:  A -- comma -- should be inserted prior to the term "for".

Appropriate correction is required.

Claim Objections
Claims 6-8, 12, and 13 are objected to because of the following informalities:
   Re claim 6, claim line 4:  A -- period -- should be inserted at the end of the claim.
   Re claim 7, claim line 6:  The term "it" should be corrected to read
-- said striker --. 
   Re claim 7, claim line 10:  The term "it" should be corrected to read
-- said striker --. 
   Re claim 8, claim line 5:  The term "it" should be corrected to read
-- said striker --. 
   Re claim 12, claim lines 4 and 5:  The term "it" should be corrected to read
-- said ringer --. 
	   Re claim 13, claim line 5:  The phrase -- at least one -- should be inserted prior to the term "mounting" (see claim line 2).
   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim line 2:  The preamble recites a mechanical warning device for  vehicle including a velocipede; however, the term "including" is problematic because it is unclear if Applicant want consideration of all vehicles or only a velocipede.  It is not clear why a velocipede would not be included in the broader scope of vehicles given that Applicant feels that it is necessary to distinguish out that velocipedes should be particularly considered. 
	   NOTE:  The examiner is going to consider all vehicles that utilize a mechanical bell as a warning device including velocipedes.
   Re claim 9, claim line 2:  The claim recites both "some particular mounting" and "the handle bars of a velocipede"; however, the term "including" is problematic because it is unclear if Applicant want consideration of broader mounting structures or only the more narrow handle bars of a velocipede.  It is not clear why the handle bars of a velocipede would not be included in the broader scope of mounting structures given that Applicant feels that it is necessary to distinguish that handle bars of velocipedes should be particularly considered.
      NOTE:  The Examiner is interpreting the claim as reciting the base being mounted to any mounting surface of a vehicle.
   Re claim 9, claim lines 3-4:  It is not clear what is meant by the phrase "some particular mounting" as this phrase is vague and indefinite.  It is not clear what mountings are covered by the term "some" and which mountings would not be included.  Additionally, it is not clear what mountings are covered by "particular" mountings and which mountings are not. 
      NOTE:  The Examiner is interpreting the claim as reciting the base being mounted to any mounting surface of a vehicle.

   Re claim 9, claim line 4:  The phrase "the handle bars" lack antecedent basis.  Not all velocipedes have handle bars, such as a unicycle.
	   Re claim 9, claim line 5:  Is this "a velocipede" the same velocipede previously recited in claim 1, claim line 2?  The claim appears to be only recited a single velocipede.
	   NOTE:  The examiner is interpreting the claim as only one velocipede.
   Re claim 10, claim line 5:  It is not clear what is meant by the phrase "said particular mounting" as this phrase is vague and indefinite.  It is not clear what mountings are covered by the term "particular" and which mountings would not be included.  
   NOTE:  The Examiner is interpreting the claim as reciting any mounting surface of a vehicle.
   Re claim 10, claim line 5:  The phrase "said particular mounting" lacks antecedent basis.  This phrasing is found in claim 9 not claim 8.
   Re claim 15, claim line 2:  Is this "a mechanical warning" the same mechanical warning device previously recited in claim 1, claim line 1.  The claims and specification appear to only recite/discuss one waring device.
      NOTE:  The Examiner is interpreting the claim as only one warning device.
   Re claim 15, claim line 4:  It is not clear what is meant by the phrase "some particular mounting" as this phrase is vague and indefinite.  It is not clear what mountings are covered by the term "some" and which mountings would not be included.  Additionally, it is not clear what mountings are covered by "particular" mountings and which mountings are not. 
      NOTE:  The Examiner is interpreting the claim as reciting the warning device being mounted to any mounting surface of a vehicle.
    Re claim 15, claim line 4:  The use of the term "velocipede" is confusing with respect to the rest of the claim.  The claim recites a vehicle with a warning device mounted on some mounting of a velocipede.  Are the vehicle and the velocipede the same or different? 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-15 because the prior art of record fails to teach and/or make obvious a mechanical warning device for a vehicle comprising: a magnet mechanism which is configured such that, when said striker is displaced from a stable position to an intermediate position in which said striker has been displaced away from said ringer, the magnet mechanism drives said striker from said intermediate position to strike said ringer and then brings said striker back into said stable position in combination with all of the remaining limitations of the claim.
   The closest prior art, EP 399436, discloses a bell for a bicycle comprising a body, a ringer mounted on the body, and a striker movably mounted on the body and relative to the ringer; but fails to disclose a magnetic mechanism for bringing the striker back into said stable position after the striker has been moved from an intermediate position to strike the ringer. 

Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856